Title: From Thomas Jefferson to Henry Dearborn, 3 March 1804
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  Th:J. to Genl. Dearborne 
                  Mar. 3. 1804.
               
               On the vacating of Judge Pickering’s office I shall be obliged to nominate another before the rising of the Senate. J. Langdon has recommended Sherburne. a much more powerful representation is made against him and in favr. of Jonathan Steele. tho’ it is probable the witnesses attending the impeachment from that state may have been prepared to give particular opinions, yet perhaps in a free and easy conversation which should not appear to look towards this question, some impartial information may be got from them. if you are on such a footing with any of them as to be able to get me any just information on the subject I shall be much obliged to you to see them & communicate what you learn. affectionate salutations
            